EXHIBIT 10.3

EXECUTION VERSION

CONSENT TO CREDIT AGREEMENT

This Consent to Credit Agreement (this “Consent”) is entered into as of
November 14, 2014 by and among ITT EDUCATIONAL SERVICES, INC., a Delaware
corporation (the “Borrower”), the Lenders party hereto, and JPMORGAN CHASE BANK,
N.A., as administrative agent (the “Administrative Agent”).

RECITALS

A. The Borrower, the financial institutions from time to time party thereto as
lenders (the “Lenders”) and Administrative Agent are party to that certain
Credit Agreement dated as of March 21, 2012, as amended by the First Amendment
thereto dated as of March 31, 2014, the Second Amendment thereto dated as of
May 29, 2014, the Third Amendment thereto dated as of June 30, 2014, the Fourth
Amendment thereto dated as of July 30, 2014 and the Fifth Amendment thereto
dated as of September 15, 2014 (the “Credit Agreement”). Unless otherwise
specified herein, capitalized terms used in this Consent shall have the meanings
ascribed to them by the Credit Agreement.

B. The Borrower has requested that the Lenders and the Administrative Agent
grant certain consents to the Credit Agreement, on the terms and conditions set
forth below.

Now, therefore, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree as follows:

1. Consent.

Notwithstanding anything to the contrary in Sections 5.01(b) or 5.01(c) of the
Credit Agreement, the internally prepared consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows described in
Section 5.01(b) of the Credit Agreement, and the certificate of a Financial
Officer of the Borrower as described in Section 5.01(c) of the Credit Agreement,
in each case, as of and for the fiscal quarter ending June 30, 2014, required to
be furnished by the Borrower to the Administrative Agent and each Lender
pursuant to Sections 5.01(b) and 5.01(c), are required to be furnished by
November 21, 2014.

2. Representations and Warranties of the Borrower. The Borrower represents and
warrants that:

(a) This Consent has been duly executed and delivered by the Borrower and
constitutes a legal, valid and binding obligation of the Borrower, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.



--------------------------------------------------------------------------------

(b) Each of the representations and warranties of the Credit Parties set forth
in the Credit Documents are true and correct in all material respects (except
that any such representation or warranty which is already qualified as to
materiality or by reference to Material Adverse Effect are true and correct in
all respects) on and as of the date hereof, other than any such representations
and warranties that specifically refer to an earlier date, in which case they
shall be true and correct as of such earlier date in all material respects
(except that any such representation or warranty which is already qualified as
to materiality or by reference to Material Adverse Effect shall be true and
correct in all respects).

(c) No Default has occurred and is continuing.

3. Effectiveness. This Consent shall become effective upon the execution and
delivery hereof by the Borrower, the Administrative Agent and the Required
Lenders, and when the following additional conditions have been satisfied:

(a) Each of the Subsidiary Guarantors has executed and delivered a Reaffirmation
of Guaranty and Security Documents in the form of Exhibit A hereto.

(b) The Borrower shall have paid to Winston & Strawn LLP all outstanding legal
fees and expenses in connection with this Consent and the other Loan Documents.

4. Reference to and Effect Upon the Credit Agreement.

(a) Except as specifically set forth above, the Credit Agreement shall remain in
full force and effect and is hereby ratified and confirmed.

(b) The execution, delivery and effectiveness of this Consent shall not operate
as a waiver of any right, power or remedy of the Administrative Agent or any
Lender under the Credit Agreement, nor constitute a waiver of any provision of
the Credit Agreement, except as specifically set forth herein. Upon the
effectiveness of this Consent, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein” or words of similar import shall
mean and be a reference to the Credit Agreement as amended hereby.

(c) This Consent shall constitute a Credit Document.

5. Costs and Expenses. The Borrower hereby affirms its obligation under
Section 9.03 of the Credit Agreement to pay all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the preparation and administration of this Consent
(whether or not the transactions contemplated hereby shall be consummated).

6. Governing Law. This Consent shall be construed in accordance with and
governed by the law of the State of New York.



--------------------------------------------------------------------------------

7. Headings. Section headings in this Consent are included herein for
convenience of reference only and shall not constitute a part of this Consent
for any other purposes.

8. Counterparts. This Consent may be executed in any number of counterparts,
each of which when so executed shall be deemed an original but all such
counterparts shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Consent by email or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Consent.

9. Release of Claims. The Borrower and the other Credit Parties hereby releases,
remises, acquits and forever discharges each Lender, the Administrative Agent
and each L/C Issuer and each of their respective employees, agents,
representatives, consultants, attorneys, officers, directors, partners,
fiduciaries, predecessors, successors and assigns, subsidiary corporations,
parent corporations and related corporate divisions (collectively, the “Released
Parties”), from any and all actions, causes of action, judgments, executions,
suits, debts, claims, demands, liabilities, obligations, damages and expenses of
any and every character, known or unknown, direct or indirect, at law or in
equity, of whatever nature or kind, whether heretofore or hereafter arising, for
or because of any manner of things done, omitted or suffered to be done by any
of the Released Parties prior to and including the date of execution hereof, and
in any way directly or indirectly arising out of any or in any way connected to
this Consent or the other Credit Documents (collectively, the “Released
Matters”). The Borrower and each other Credit Party each hereby acknowledges
that the agreements in this Section 9 are intended to be in full satisfaction of
all or any alleged injuries or damages arising in connection with the Released
Matters. The Borrower and each other Credit Party each hereby represents and
warrants to each Lender, Agent and each L/C Issuer that it has not purported to
transfer, assign or otherwise convey any right, title or interest of the
Borrower or any other Credit Party in any Released Matter to any other Person
and that the foregoing constitutes a full and complete release of all Released
Matters.

THE BORROWER AND EACH OTHER CREDIT PARTY AGREES TO ASSUME THE RISK OF ANY AND
ALL UNKNOWN, UNANTICIPATED OR MISUNDERSTOOD DEFENSES, CLAIMS, CONTRACTS,
LIABILITIES, INDEBTEDNESS AND OBLIGATIONS WHICH ARE RELEASED, WAIVED AND
DISCHARGED BY THIS CONSENT. THE BORROWER AND EACH OTHER CREDIT PARTY HEREBY
WAIVES AND RELINQUISHES ALL RIGHTS AND BENEFITS WHICH IT MIGHT OTHERWISE HAVE
UNDER ANY CIVIL CODE OR ANY SIMILAR LAW, TO THE EXTENT SUCH LAW MAY BE
APPLICABLE, WITH REGARD TO THE RELEASE OF SUCH UNKNOWN, UNANTICIPATED OR
MISUNDERSTOOD DEFENSES, CLAIMS, CONTRACTS, LIABILITIES, INDEBTEDNESS AND
OBLIGATIONS. TO THE EXTENT THAT SUCH LAWS MAY BE APPLICABLE, THE BORROWER AND
EACH OTHER CREDIT PARTY WAIVES AND RELEASES ANY RIGHT OR DEFENSE WHICH IT MIGHT
OTHERWISE HAVE UNDER ANY OTHER LAW OR ANY APPLICABLE JURISDICTION WHICH MIGHT
LIMIT OR RESTRICT THE EFFECTIVENESS OR SCOPE OF ANY OF THEIR WAIVERS OR RELEASES
HEREUNDER.



--------------------------------------------------------------------------------

[signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Consent as of the date and
year first above written.

 

ITT EDUCATIONAL SERVICES, INC. By:  

/s/ Daniel M. Fitzpatrick

Name:   Daniel Fitzpatrick Title:   EVP CFO



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender and as the Administrative Agent By:  

/s/ Richard Barritt

Name:   Richard Barritt Title:   Associate



--------------------------------------------------------------------------------

Bank of America, N.A., as a Lender By:  

/s/ Kevin M. Behan

Name:   Kevin M. Behan Title:   Managing Director



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A., as a Lender By:  

/s/ Michael J. Thomas

Name:   Michael J. Thomas Title:   Senior Vice President



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:  

/s/ J Richard Baker

Name:   J Richard Baker Title:   Senior Vice President



--------------------------------------------------------------------------------

EXHIBIT A

REAFFIRMATION OF GUARANTY AND SECURITY DOCUMENTS

The undersigned acknowledges receipt of a copy of the Consent dated as of
November 14, 2014, agrees to such consents and to each of the transactions
referenced therein and hereby reaffirms its obligations under the Subsidiary
Guaranty and the Security Documents.

Dated as of November 14, 2014

 

ESI SERVICE CORP.

By:

 

 

Name:

 

Title:

 